 

Exhibit 10.1

 

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

 

(As amended on March 15, 2016 and approved by shareholders on May 18, 2016)

 

1.Definitions

 

In addition to other terms defined herein, the following terms shall have the
meanings given below:

 

(a) Administrator means the Board, and, upon its delegation of all or part of
its authority to administer the Plan to the Committee, the Committee.

 

(b) Affiliate means any Parent or Subsidiary of the Corporation, and also
includes any other business entity which is controlled by, under common control
with or controls the Corporation; provided, however, that the term “Affiliate”
shall be construed in a manner in accordance with the registration provisions of
applicable federal securities laws and as permitted under Code Section 409A if
and to the extent required.

 

(c) Applicable Law or Applicable Laws means any applicable laws, rules or
regulations (or similar guidance), including but not limited to the Securities
Act, the Exchange Act and the Code.

 

(d) Award means, individually or collectively, a grant under the Plan of an
Option (including an Incentive Option or Nonqualified Option); a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR); a Restricted
Award (including a Restricted Stock Award or a Restricted Unit Award); a
Performance Award (including a Performance Share Award or a Performance Unit
Award); a Phantom Stock Award; a Dividend Equivalent Award; and/or any other
award granted under the Plan.

 

(e) Award Agreement means an award agreement (which may be in written or
electronic form, in the Administrator’s discretion, and which includes any
amendment or supplement thereto) between the Corporation and a Participant
specifying the terms, conditions and restrictions of an Award granted to the
Participant. An Award Agreement may also state such other terms, conditions and
restrictions, including but not limited to terms, conditions and restrictions
applicable to shares or any other benefit underlying an Award, as may be
established by the Administrator.

 

(f) Board or Board of Directors means the Board of Directors of the Corporation.

 

(g) Cause shall mean, unless the Administrator determines otherwise, a
Participant’s termination of employment or service resulting from the
Participant’s (i) termination for “cause” as defined under the Participant’s
employment, consulting or other agreement, if any, with the Corporation or an
Affiliate, or (ii) if the Participant has not entered into any such employment,
consulting or other agreement (or if any such agreement does not define a cause
termination), then the Participant’s termination shall be for “Cause” if
termination results due to the Participant’s (A) personal dishonesty, (B) gross
incompetence, (C) willful misconduct, (D) breach of a fiduciary duty involving
personal profit, (E) intentional failure to perform stated duties, (F) willful
violation of any law, rule, regulation (other than minor traffic violations or
similar offenses), written Corporation policy or final cease-and-desist order,
(G) conviction of a felony or a misdemeanor involving moral turpitude, (H)
unethical business practices in connection with the Corporation’s business, (I)
misappropriation of the Corporation’s assets, or (J) engaging in any conduct
that could be materially damaging to the Corporation without a reasonable good
faith belief that such conduct was in the best interest of the Corporation. The
determination of “Cause” shall be made by the Administrator and its
determination shall be final and conclusive. Without in any way limiting the
effect of the foregoing, for purposes of the Plan and an Award, a Participant’s
employment or service shall be deemed to have terminated for Cause if, after the
Participant’s employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Administrator, a
termination for Cause.

 

(h) Change of Control:

 

(i) General: Except as may be otherwise provided in an individual Award
Agreement or as may be otherwise required in order to comply with Code Section
409A, a Change of Control shall be deemed to have occurred on the earliest of
the following dates:

 

(A) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, twenty percent (20%) or more of the
outstanding Common Stock of the Corporation;

 

 

 

 

(B) The date the shareholders of the Corporation approve (X) a definitive
agreement to merge or consolidate the Corporation with or into another
corporation or other business entity (each, a “corporation”), in which the
Corporation is not the continuing or surviving corporation or pursuant to which
any shares of Common Stock of the Corporation would be converted into cash,
securities or other property of another corporation, other than a merger or
consolidation of the Corporation in which the holders of Common Stock
immediately prior to the merger or consolidation continue to own at least sixty
percent (60%) of Common Stock, or if the Corporation is not the surviving
corporation, the common stock (or other voting securities) of the surviving
corporation immediately after the merger as immediately before; provided,
however, that if consummation of such merger or consolidation is subject to the
approval of federal, state or other regulatory authorities, then, unless the
Administrator determines otherwise, a “Change of Control” shall not be deemed to
occur until the later of the date of shareholder approval of such merger or
consolidation or the date of final regulatory or other approvals of such merger
or consolidation; (Y) a definitive agreement to sell or otherwise dispose of all
or substantially all the assets of the Corporation; or (Z) a plan of complete
liquidation or winding up of the Corporation;

 

(C) The date there shall have been a change in a majority of the Board of
Directors of the Corporation within a 12-month period unless the nomination for
election by the Corporation’s shareholders of each new Director was approved by
the vote of two-thirds of the members of the Board (or a committee of the Board,
if nominations are approved by a Board committee rather than the Board) then
still in office who were in office at the beginning of the 12-month period; or

 

(D) The date any other event occurs or action takes place which the Board
determines should constitute a Change of Control.

 

(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)

 

The Administrator shall have full and final authority, in its discretion, to
determine whether a Change of Control of the Corporation has occurred, the date
of the occurrence of such Change of Control and any incidental matters relating
thereto.

 

(ii) Definition Applicable to Awards subject to Code Section 409A:
Notwithstanding the preceding provisions of Section 1(h)(i), in the event that
any Awards granted under the Plan are deemed to be deferred compensation subject
to the provisions of Code Section 409A, then distributions related to such
Awards may be permitted, in the Administrator’s discretion, upon the occurrence
of one or more of the following events (as they are defined and interpreted
under Code Section 409A): (A) a change in the ownership of the Corporation, (B)
a change in effective control of the Corporation, or (C) a change in the
ownership of a substantial portion of the assets of the Corporation.

 

(i) Code means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific Code section shall be deemed to include all related
regulations or other guidance with respect to such Code section.

 

(j) Committee means the Compensation Committee of the Board which may be
appointed to administer the Plan in whole or in part.

 

(k) Common Stock means the common stock of Charles & Colvard, Ltd., no par
value.

 

(l) Corporation means Charles & Colvard, Ltd., a North Carolina corporation,
together with any successor thereto.

 

(m) Covered Employee shall have the meaning given the term in Code Section
162(m).

 

(n) Director means a member of the Board or of the board of directors of an
Affiliate.

 

(o) Disability shall, except as may be otherwise determined by the Administrator
(taking into account any Code Section 409A considerations), have the meaning
given in any employment agreement, consulting agreement or other similar
agreement, if any, to which a Participant is a party, or, if there is no such
agreement (or if any such agreement does not define disability), “Disability”
shall mean the inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or which has lasted or can be expected to last for
a continuous period of not less than 12 months. The Administrator shall have
discretion to determine if a termination due to Disability has occurred.

 

 

 

 

(p) Displacement shall, as applied to any Participant, be as defined in any
employment agreement, consulting agreement or other similar agreement, if any,
to which the Participant is a party, or, if there is no such agreement (or if
any such agreement does not define displacement), “Displacement” shall mean the
termination of the Participant’s employment or service due to the elimination of
the Participant’s job or position without fault on the part of the Participant
(as determined by the Administrator).

 

(q) Dividend Equivalent Award means a right granted to a Participant pursuant to
Section 12 to receive the equivalent value (in cash or shares of Common Stock)
of dividends paid on Common Stock.

 

(r) Effective Date means the effective date of the Plan, as provided in Section
4.

 

(s) Employee means any person who is an employee of the Corporation or any
Affiliate (including entities which become Affiliates after the Effective Date
of the Plan). For this purpose, an individual shall be considered to be an
Employee only if there exists between the individual and the Corporation or an
Affiliate the legal and bona fide relationship of employer and employee (taking
into account any Code Section 409A considerations); provided, however, that,
with respect to Incentive Options, “Employee” means any person who is considered
an employee of the Corporation or any Parent or Subsidiary for purposes of
Treas. Reg. Section 1.421-1(h) (or any successor provision related thereto).

 

(t) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

(u) Fair Market Value per share of the Common Stock shall be established in good
faith by the Administrator and, unless otherwise determined by the
Administrator, the Fair Market Value shall be determined in accordance with the
following provisions: (A) if the shares of Common Stock are listed for trading
on the New York Stock Exchange, the American Stock Exchange or the NASDAQ Stock
Market, LLC (“NASDAQ Stock Market”), the Fair Market Value shall be the closing
sales price per share of the shares on the New York Stock Exchange, the American
Stock Exchange or the NASDAQ Stock Market (as applicable) on the date an Option
is granted or other determination is made (such date of determination being
referred to herein as a “valuation date”), or, if there is no transaction on
such date, then on the trading date nearest preceding the valuation date for
which closing price information is available, and, provided further, if the
shares are not listed for trading on the New York Stock Exchange, the American
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
average between the highest bid and lowest asked prices for such stock on the
date of grant or other valuation date as reported on the Nasdaq OTC Bulletin
Board Service or by the National Quotation Bureau, Incorporated or a comparable
service; or (B) if the shares of Common Stock are not listed or reported in any
of the foregoing, then the Fair Market Value shall be determined by the
Administrator based on such valuation measures or other factors as it deems
appropriate. Notwithstanding the foregoing, (i) with respect to the grant of
Incentive Options, the Fair Market Value shall be determined by the
Administrator in accordance with the applicable provisions of Section 20.2031-2
of the Federal Estate Tax Regulations, or in any other manner consistent with
the Code Section 422; and (ii) Fair Market Value shall be determined in
accordance with Code Section 409A if and to the extent required.

 

(v) Freestanding SAR means an SAR that is granted without relation to an Option,
as provided in Section 8.

 

(w) Incentive Option means an Option that is designated by the Administrator as
an Incentive Option pursuant to Section 7 and intended to meet the requirements
of incentive stock options under Code Section 422.

 

(x) Independent Contractor means an independent contractor, consultant or
advisor providing services to the Corporation or an Affiliate.

 

(y) Nonqualified Option means an Option granted under Section 7 that is not
intended to qualify as an incentive stock option under Code Section 422.

 

(z) Option means a stock option granted under Section 7 that entitles the holder
to purchase from the Corporation a stated number of shares of Common Stock at
the Option Price set forth in an Award Agreement, and subject to such other
terms and conditions as may be set forth in the Plan or Award Agreement or
established by the Administrator.

 

(aa) Option Period means the term of an Option, as provided in Section 7(d).

 

(bb) Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).

 

(cc) Parent means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).

 

 

 

 

(dd) Participant means an individual employed by, or providing services to, the
Corporation or an Affiliate who satisfies the requirements of Section 6 and is
selected by the Administrator to receive an Award under the Plan.

 

(ee) Performance Award means a Performance Share Award and/or a Performance Unit
Award, as provided in Section 10.

 

(ff) Performance Measures mean one or more performance factors which may be
established by the Administrator with respect to an Award. Performance factors
may be based on such corporate, business unit or division and/or individual
performance factors and criteria as the Administrator in its discretion may deem
appropriate; provided, however, that, for any Awards intended to meet the
requirements of Code Section 162(m), such performance factors shall be limited
to one or more of the following (as determined by the Administrator in its
discretion): (i) cash flow; (ii) return on equity; (iii) return on assets; (iv)
earnings per share; (v) operations expense efficiency milestones; (vi)
consolidated earnings before or after taxes (including earnings before interest,
taxes, depreciation and amortization); (vii) net income; (viii) operating
income; (ix) revenue goals; (x) net sales; (xi) sales volume; (xii) book value
per share; (xiii) return on investment; (xiv) return on capital; (xv)
improvements in capital structure; (xvi) expense management; (xvii)
profitability of an identifiable business unit or product; (xviii) maintenance
or improvement of profit margins; (xvix) stock price or total shareholder
return; (xx) market share; (xxi) revenues or sales; (xxii) costs; (xxiii)
working capital; (xxiv) economic wealth created; (xxv) strategic business
criteria; (xxvi) efficiency ratio(s); (xxvii) achievement of division, group,
function or corporate financial, strategic or operational goals; (xxviii)
comparisons with stock market indices or performances of metrics of peer
companies; (xxvix) days of SKUs or inventory in stock; (xxx) days in accounts
receivable; and (xxxi) percent of year systems are operational. To the extent
that Code Section 162(m) is applicable, the Administrator shall, within the time
and in the manner prescribed by Code Section 162(m), define in an objective
fashion the manner of calculating the Performance Measures it selects to use for
Participants during any specific performance period. Such performance factors
may be adjusted or modified due to extraordinary items, transactions, events or
developments, or in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Corporation or the financial statements of the
Corporation, or in response to, or in anticipation of, changes in Applicable
Laws, accounting principles or business conditions, in each case as determined
by the Administrator. In addition, for any Awards not intended to meet the
requirements of Code Section 162(m), the Administrator may establish goals based
on such other performance criteria as it deems appropriate (and such additional
criteria shall be considered “Performance Measures” for purposes of the Plan).

 

(gg) Performance Share means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, stated with
reference to a specified number of shares of Common Stock, that entitles the
holder to receive shares of Common Stock, a cash payment or a combination of
Common Stock and cash (as determined by the Administrator), subject to the terms
of the Plan and the terms and conditions established by the Administrator.

 

(hh) Performance Unit means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, that
entitles the holder to receive Shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.

 

(ii) Phantom Stock Award means an Award granted under Section 11, entitling a
Participant to a payment in cash, shares of Common Stock or a combination of
cash and Common Stock (as determined by the Administrator), following the
completion of the applicable vesting period and compliance with the terms of the
Plan and other terms and conditions established by the Administrator. The unit
value of a Phantom Stock Award shall be based on the Fair Market Value of a
share of Common Stock.

 

(jj) Plan means the Charles & Colvard, Ltd. 2008 Stock Incentive Plan, as it may
be hereafter amended and/or restated.

 

(kk) Prior Plan or Prior Plans means the 1997 Omnibus Stock Plan of Charles &
Colvard, Ltd., the 1996 Stock Option Plan of C3, Inc., each as amended, and any
other stock incentive plan maintained by the Corporation prior to the Effective
Date of the Plan.

 

(ll) Related SAR means an SAR granted under Section 8 that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to the Corporation, unexercised, of that portion of the Option to
which the SAR relates.

 

(mm) Restricted Award means a Restricted Stock Award and/or a Restricted Stock
Unit Award, as provided in Section 9.

 

 

 

 

(nn) Restricted Stock Award means shares of Common Stock awarded to a
Participant under Section 9. Shares of Common Stock subject to a Restricted
Stock Award shall cease to be restricted when, in accordance with the terms of
the Plan and the terms and conditions established by the Administrator, the
shares vest and become transferable and free of substantial risks of forfeiture.

 

(oo) Restricted Stock Unit means a Restricted Award granted to a Participant
pursuant to Section 9 which is settled (i) by the delivery of one share of
Common Stock for each Restricted Stock Unit, (ii) in cash in an amount equal to
the Fair Market Value of one share of Common Stock for each Restricted Stock
Unit, or (iii) in a combination of cash and Shares equal to the Fair Market
Value of one share of Common Stock for each Restricted Stock Unit, as determined
by the Administrator. A Restricted Stock Unit Award represents the promise of
the Corporation to deliver shares, cash or a combination thereof, as applicable,
at the end of the Restriction Period if and to the extent the Award vests and
ceases to be subject to a substantial risk of forfeiture, subject to compliance
with the terms of the Plan and Award Agreement and any other terms and
conditions established by the Administrator.

 

(pp) Retirement shall, as applied to any Participant, be as defined in any
employment agreement, consulting agreement or other similar agreement, if any,
to which the Participant is a party, or, if there is no such agreement (or if
any such agreement does define retirement), “Retirement” shall mean retirement
in accordance with the retirement policies and procedures established by the
Corporation, as determined by the Administrator (taking into account any Code
Section 409A considerations).

 

(qq) SAR means a stock appreciation right granted under Section 8 entitling the
Participant to receive, with respect to each share of Common Stock encompassed
by the exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the SAR base price, subject to the terms of the Plan and Award
Agreement and any other terms and conditions established by the Administrator.
References to “SARs” include both Related SARs and Freestanding SARs, unless the
context requires otherwise.

 

(rr) Securities Act means the Securities Act of 1933, as amended.

 

(ss) Subsidiary means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).

 

(tt) Termination Date means the date of termination of a Participant’s
employment or service for any reason, as determined by the Administrator in its
discretion.

 

2.Purpose

 

The purpose of the Plan is to encourage and enable selected Employees, Directors
and Independent Contractors of the Corporation and its Affiliates to acquire or
to increase their holdings of Common Stock of the Corporation and other
equity-based interests in the Corporation in order to promote a closer
identification of their interests with those of the Corporation and its
shareholders, thereby further stimulating their efforts to enhance the
efficiency, soundness, profitability, growth and shareholder value of the
Corporation. This purpose will be carried out through the granting of Awards to
selected Employees, Directors and Independent Contractors, including the
granting to selected Participants of Options in the form of Incentive Stock
Options and/or Nonqualified Options; SARs in the form of Related SARs and/or
Freestanding SARs; Restricted Awards in the form of Restricted Stock Awards
and/or Restricted Stock Units; Performance Awards in the form of Performance
Shares and/or Performance Units; Phantom Stock Awards; Dividend Equivalent
Awards; and/or any other awards which may be granted under the Plan.

 

3.Administration of the Plan

 

(a) The Plan shall be administered by the Board of Directors of the Corporation
or, upon its delegation, by the Committee. Unless the Board determines
otherwise, the Committee shall be comprised solely of two or more “non-employee
directors,” as such term is defined in Rule 16b-3 under the Exchange Act, or as
may otherwise be permitted under Rule 16b-3. Further, to the extent required by
Code Section 162(m), the Plan shall be administered by a committee comprised of
two or more “outside directors” (as such term is defined in Code Section 162(m))
or as may otherwise be permitted under Code Section 162(m). In addition, if and
to the extent required by applicable stock exchange rules and/or regulations,
the members of the Committee shall qualify as “independent” directors, as such
term is determined under such stock exchange rules and/or regulations. For the
purposes of the Plan, the term “Administrator” shall refer to the Board and,
upon its delegation to the Committee of all or part of its authority to
administer the Plan, to the Committee. Notwithstanding the foregoing, the Board
shall have sole authority to grant Awards to Directors who are not employees of
the Corporation or its Affiliates.

 

 

 

 

(b) Subject to the provisions of the Plan, the Administrator shall have full and
final authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority (i) to determine all matters
relating to Awards, including selection of individuals to be granted Awards, the
types of Awards, the number of shares of the Common Stock, if any, subject to an
Award, and all terms, conditions, restrictions and limitations of an Award; (ii)
to prescribe the form or forms of Award Agreements evidencing any Awards granted
under the Plan; (iii) to establish, amend and rescind rules and regulations for
the administration of the Plan; and (iv) to construe and interpret the Plan,
Awards and Award Agreements made under the Plan, to interpret rules and
regulations for administering the Plan and to make all other determinations
deemed necessary or advisable for administering the Plan. The Administrator’s
authority to grant Awards and authorize payments or distributions under the Plan
shall not in any way restrict the authority of the Administrator to grant
compensation to eligible persons under any other compensation plan or program of
the Corporation. In addition, (i) the Administrator shall have the authority, in
its sole discretion, to accelerate the date that any Award which was not
otherwise exercisable, vested or earned shall become exercisable, vested or
earned in whole or in part without any obligation to accelerate such date with
respect to any other Award granted to any recipient; and (ii) the Administrator
also may in its sole discretion modify or extend the terms and conditions for
exercise, vesting or earning of an Award (in each case, taking into account any
Code Section 409A considerations). The Administrator may determine that a
Participant’s rights, payments and/or benefits with respect to an Award
(including but not limited to any shares issued or issuable and/or cash paid or
payable with respect to an Award) shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
employment or service for cause, violation of policies of the Corporation or an
Affiliate, breach of non-solicitation, non-competition, confidentiality or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is determined by the Administrator to be detrimental to the
business or reputation of the Corporation or any Affiliate. In addition, the
Administrator shall have the authority and discretion to establish terms and
conditions of Awards (including but not limited to the establishment of
sub-plans) as the Administrator determines to be necessary or appropriate to
conform to the applicable requirements or practices of jurisdictions outside of
the United States. The Administrator may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event that the
Corporation shall assume outstanding equity-based awards or the right or
obligation to grant such awards in connection with the acquisition of or
combination with another corporation or business entity, the Administrator may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate. In addition to action by meeting in accordance
with Applicable Laws, any action of the Administrator with respect to the Plan
may be taken by a written instrument signed by all of the members of the Board
or Committee, as appropriate, and any such action so taken by written consent
shall be as fully effective as if it had been taken by a majority of the members
at a meeting duly held and called. No member of the Board or Committee, as
applicable, shall be liable while acting in a Plan administrative capacity for
any action or determination made in good faith with respect to the Plan, an
Award or an Award Agreement. The members of the Board or Committee, as
applicable, shall be entitled to indemnification and reimbursement in the manner
provided in the Corporation’s articles of incorporation and bylaws and/or under
Applicable Laws.

 

(c) Notwithstanding the other provisions of Section 3, the Administrator may
delegate to one or more officers of the Corporation the authority to grant
Awards, and to make any or all of the determinations reserved for the
Administrator in the Plan and summarized in Section 3(b) with respect to such
Awards (subject to any restrictions imposed by Applicable Laws and such terms
and conditions as may be established by the Administrator); provided, however,
that, to the extent required by Section 16 of the Exchange Act or Code Section
162(m), the Participant, at the time of said grant or other determination, (i)
is not deemed to be an officer or director of the Corporation within the meaning
of Section 16 of the Exchange Act; and (ii) is not deemed to be a Covered
Employee as defined under Code Section 162(m). To the extent that the
Administrator has delegated authority to grant Awards pursuant to this Section
3(c) to one or more officers of the Corporation, references to the Administrator
shall include references to such officer or officers, subject, however, to the
requirements of the Plan, Rule 16b-3, Code Section 162(m) and other Applicable
Laws.

 

 

 

 

4.Effective Date

 

The Effective Date of the Plan shall be May 27, 2008. Awards may be granted
under the Plan on and after the Effective Date, but not after May 26, 2018.
Awards that are outstanding at the end of the Plan term (or such earlier
termination date as may be established by the Board pursuant to Section 14(a))
shall continue in accordance with their terms, unless otherwise provided in the
Plan or an Award Agreement.

 

5.Shares of Stock Subject to the Plan; Award Limitations

 

(a) Shares of Stock Subject to the Plan: Subject to adjustments as provided in
Section 5(d), the aggregate number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall not exceed the sum of (i)
6,000,000 shares, plus (ii) any shares of Common Stock subject to an award
granted under a Prior Plan, which award is forfeited, cancelled, terminated,
expires or lapses for any reason without the issuance of shares pursuant to the
Award or shares subject to an award granted under a Prior Plan which shares are
forfeited to, or repurchased or reacquired by, the Corporation. Shares delivered
under the Plan shall be authorized but unissued shares or shares purchased on
the open market or by private purchase. The Corporation hereby reserves
sufficient authorized shares of Common Stock to meet the grant of Awards
hereunder.

 

(b) Award Limitations: Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply to Awards granted under the
Plan, in each case subject to adjustments pursuant to Section 5(d):

 

(i) The maximum number of shares of Common Stock that may be issued under the
Plan pursuant to the grant of Incentive Options shall not exceed 6,000,000
shares;

 

(ii) In any calendar year, no Participant may be granted Options and SARs that
are not related to an Option for more than 500,000 shares of Common Stock;

 

(iii) No Participant may be granted Awards in any calendar year for more than
500,000 shares of Common Stock; and

 

(iv) No Participant may be paid more than $2,000,000 with respect to any
cash-settled award or awards which were granted during any single calendar year.

 

(For purposes of Section 5(b)(ii) and (iii), an Option and Related SAR shall be
treated as a single Award.)

 

(c) Shares Not Subject to Limitations: The following will not be applied to the
share limitations of Section 5(a) above: (i) dividends, including dividends paid
in shares, or dividend equivalents paid in cash in connection with outstanding
Awards; (ii) Awards which are settled in cash rather than the issuance of
shares; (iii) any shares subject to an Award under the Plan which Award is
forfeited, cancelled, terminated, expires or lapses for any reason without the
issuance of shares or any shares subject to an Award which shares are forfeited
to, or repurchased or reacquired by, the Corporation; and (iv) any shares
surrendered by a Participant or withheld by the Corporation to pay the Option
Price or purchase price for an Award or shares used to satisfy any tax
withholding requirement in connection with the exercise, vesting or earning of
an Award if, in accordance with the terms of the Plan, a Participant pays such
Option Price or purchase price or satisfies such tax withholding by either
tendering previously owned shares or having the Corporation withhold shares.

 

(d) Adjustments: If there is any change in the outstanding shares of Common
Stock because of a merger, consolidation or reorganization involving the
Corporation or an Affiliate, or if the Board of Directors of the Corporation
declares a stock dividend, stock split distributable in shares of Common Stock,
reverse stock split, combination or reclassification of the Common Stock, or if
there is a similar change in the capital stock structure of the Corporation or
an Affiliate affecting the Common Stock, the number of shares of Common Stock
reserved for issuance under the Plan shall be correspondingly adjusted, and the
Administrator shall make such adjustments to Awards and to any provisions of
this Plan as the Administrator deems equitable to prevent dilution or
enlargement of Awards or as may be otherwise advisable.

 

6.Eligibility

 

An Award may be granted only to an individual who satisfies all of the following
eligibility requirements on the date the Award is granted:

 

(a) The individual is either (i) an Employee, (ii) a Director, or (iii) an
Independent Contractor.

 

 

 

 

(b) With respect to the grant of Incentive Options, the individual is otherwise
eligible to participate under Section 6, is an Employee of the Corporation or a
Parent or Subsidiary and does not own, immediately before the time that the
Incentive Option is granted, stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or a Parent or
Subsidiary. Notwithstanding the foregoing, an Employee who owns more than 10% of
the total combined voting power of the Corporation or a Parent or Subsidiary may
be granted an Incentive Option if the Option Price is at least 110% of the Fair
Market Value of the Common Stock, and the Option Period does not exceed five
years. For this purpose, an individual will be deemed to own stock which is
attributable to him under Code Section 424(d).

 

(c) With respect to the grant of substitute awards or assumption of awards in
connection with a merger, consolidation, acquisition, reorganization or similar
business combination involving the Corporation or an Affiliate, the recipient is
otherwise eligible to receive the Award and the terms of the award are
consistent with the Plan and Applicable Laws (including, to the extent deemed
applicable, the federal securities laws registration provisions, Code Section
409A and Code Section 424(a)).

 

(d) The individual, being otherwise eligible under this Section 6, is selected
by the Administrator as an individual to whom an Award shall be granted (as
defined above, a “Participant”).

 

7.Options

 

(a) Grant of Options: Subject to the limitations of the Plan, the Administrator
may in its discretion grant Options to such eligible individuals in such
numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of the
Corporation or a Parent or Subsidiary. To the extent that an Option is
designated as an Incentive Option but does not qualify as such under Code
Section 422, the Option (or portion thereof) shall be treated as a Nonqualified
Option. An Option may be granted with or without a Related SAR.

 

(b) Option Price: The Option Price shall be established by the Administrator and
stated in the Award Agreement evidencing the grant of the Option; provided that
the Option Price of an Option shall be no less than 100% of the Fair Market
Value per share of the Common Stock as determined on the date the Option is
granted (or 110% of the Fair Market Value with respect to Incentive Options
granted to an Employee who owns stock possessing more than 10% of the total
voting power of all classes of stock of the Corporation or a Parent or
Subsidiary, as provided in Section 6(b)). Notwithstanding the foregoing, the
Administrator may in its discretion authorize the grant of substitute or assumed
options of an acquired entity with an Option Price not equal to at least 100% of
the Fair Market Value of the stock on the date of grant if the terms of such
substitution or assumption otherwise comply, to the extent deemed applicable,
with Code Section 409A and Code Section 424(a).

 

(c) Date of Grant: An Option shall be considered to be granted on the date that
the Administrator acts to grant the Option, or on such other date as may be
established by the Administrator in accordance with Applicable Laws.

 

(d) Option Period and Limitations on the Right to Exercise Options:

 

(i) The Option Period shall be determined by the Administrator at the time the
Option is granted, shall be stated in the Award Agreement, and shall not extend
more than 10 years from the date on which the Option is granted (or five years
with respect to Incentive Options granted to an Employee who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation or a Parent or Subsidiary, as provided in Section
6(b)). Any Option or portion thereof not exercised before expiration of the
Option Period shall terminate. The period or periods during which, and
conditions pursuant to which, an Option may vest and become exercisable shall be
determined by the Administrator in its discretion, subject to the terms of the
Plan.

 

(ii) An Option may be exercised by giving written notice to the Corporation in
form acceptable to the Administrator at such place and subject to such
conditions as may be established by the Administrator or its designee. Such
notice shall specify the number of shares to be purchased pursuant to an Option
and the aggregate purchase price to be paid therefor and shall be accompanied by
payment of such purchase price. The total number of shares that may be acquired
upon exercise of an Option shall be rounded down to the nearest whole share.
Unless an Award Agreement provides otherwise, such payment shall be in the form
of cash or cash equivalent; provided that, except where prohibited by the
Administrator and/or Applicable Laws (and subject to such terms and conditions
as may be established by the Administrator), payment may also be made:

 

(A) By delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant;

 

(B) By shares of Common Stock withheld upon exercise;

 

 

 

 

(C) By delivery of written notice of exercise to the Corporation and delivery to
a broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price;

 

(D) By such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Laws; or

 

(E) By any combination of the foregoing methods.

Shares tendered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise in accordance with the
provisions of the Plan.

 

(iii) Unless the Administrator determines otherwise, no Option granted to a
Participant who was an Employee at the time of grant shall be exercised unless
the Participant is, at the time of exercise, an Employee of or in service to the
Corporation, and has been an Employee of or in service to the Corporation
continuously since the date the Option was granted, subject to the following:

 

(A) The employment relationship of a Participant shall be treated as continuing
intact for any period that the Participant is on military or sick leave or other
bona fide leave of absence, provided that the period of such leave does not
exceed 90 days, or, if longer, as long as the Participant’s right to
reemployment is guaranteed either by statute or by contract. The employment
relationship of a Participant shall also be treated as continuing intact while
the Participant is not in active service because of Disability. The
Administrator shall have sole authority to determine whether a Participant is
disabled under the Plan and, if applicable, the Participant’s Termination Date.

 

(B) Unless the Administrator determines otherwise (taking into account any Code
Section 409A considerations), if the employment or service of a Participant is
terminated because of Disability or death, the Option may be exercised only to
the extent vested and exercisable on the Participant’s Termination Date, except
that the Administrator may in its sole discretion accelerate the date for
exercising all or any part of the Option which was not otherwise vested and
exercisable on the Termination Date. The Option must be exercised, if at all,
prior to the first to occur of the following, whichever shall be applicable: (X)
the close of the one-year period following the Termination Date (or such other
period stated in the Award Agreement); or (Y) the close of the Option Period. In
the event of the Participant’s death, such Option shall be exercisable by such
person or persons as shall have acquired the right to exercise the Option by
will or by the laws of intestate succession.

 

(C) Unless the Administrator determines otherwise (taking into account any Code
Section 409A considerations), if the employment or service of the Participant is
terminated for any reason other than Disability, death or for Cause, his Option
may be exercised to the extent vested and exercisable on his Termination Date,
except that the Administrator may in its sole discretion accelerate the date for
exercising all or any part of the Option which was not otherwise vested and
exercisable on the Termination Date. The Option must be exercised, if at all,
prior to the first to occur of the following, whichever shall be applicable: (X)
the close of the period of three months next succeeding the Termination Date (or
such other period stated in the Award Agreement); or (Y) the close of the Option
Period. If the Participant dies following such termination of employment or
service and prior to the earlier of the dates specified in (X) or (Y) of this
subparagraph (C), the Participant shall be treated as having died while employed
under subparagraph (B) (treating for this purpose the Participant’s date of
termination of employment as the Termination Date). In the event of the
Participant’s death, such Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

 

(D) Unless the Administrator determines otherwise (taking into account any Code
Section 409A considerations), if the employment or service of the Participant is
terminated for Cause, his Option shall lapse and no longer be exercisable as of
his Termination Date, as determined by the Administrator.

 

(E) Notwithstanding the above provisions of Section 7(d)(iii), unless the
Administrator determines otherwise, if a Participant terminates employment for
any reason other than death or for Cause but enters into a written agreement to
provide services to the Corporation or an Affiliate as an Independent
Contractor, he shall continue to be treated as an employee of or in service to
the Corporation and his Termination Date shall not be treated as occurring until
the later of the date he is no longer an Employee of the Corporation or an
Affiliate or the date he is no longer in service to the Corporation or an
Affiliate as an Independent Contractor (as determined by the Administrator in
its discretion).

 

 

 

 

(F) Notwithstanding the above provisions of Section 7(d)(iii), the Administrator
may, in its sole discretion (taking into account any Code Section 409A
considerations), accelerate the date for exercising all or any part of an Option
which was not otherwise vested and exercisable on the Termination Date, extend
the period during which an Option may be exercised, modify the terms and
conditions to exercise, or any combination of the foregoing.

 

(iv) Unless the Administrator determines otherwise (taking into account any Code
Section 409A considerations), an Option granted to a Participant who was a
Director but who was not an Employee at the time of grant may be exercised only
to the extent vested and exercisable on the Participant’s Termination Date
(unless the termination was for Cause), and must be exercised, if at all, prior
to the first to occur of the following, as applicable: (X) the close of the
period of three months next succeeding the Termination Date (or such other
period stated in the Award Agreement); or (Y) the close of the Option Period. If
the services of a Participant are terminated for Cause, his Option shall lapse
and no longer be exercisable as of his Termination Date, as determined by the
Administrator. Notwithstanding the foregoing, unless the Administrator
determines otherwise, (i) if the Participant becomes an Employee of the
Corporation or an Affiliate, he shall be subject to the provisions of Section
7(d)(iii) of the Plan; and (ii) if a Director terminates service on the Board
but enters into a written agreement to provide services to the Corporation as an
Independent Contractor, he shall continue to be treated as in service to the
Corporation and his Termination Date shall not be treated as occurring until the
later of the date he no longer is in service to the Corporation as a Director or
the date he is no longer in service to the Corporation as an Independent
Contractor (as determined by the Administrator in its discretion). Further,
notwithstanding the foregoing, the Administrator may in its sole discretion
(taking into account any Code Section 409A considerations), accelerate the date
for exercising all or any part of an Option which was not otherwise exercisable
on the Termination Date, extend the period during which an Option may be
exercised, modify the other terms and conditions to exercise, or any combination
of the foregoing.

 

(v) Unless the Administrator determines otherwise (taking into account any Code
Section 409A considerations), an Option granted to a Participant who was an
Independent Contractor at the time of grant (and who does not thereafter become
an Employee, in which case he shall be subject to the provisions of Section
7(d)(iii)) may be exercised only to the extent vested and exercisable on the
Participant’s Termination Date (unless the termination was for Cause), and must
be exercised, if at all, prior to the first to occur of the following, as
applicable: (X) the close of the period of three months next succeeding the
Termination Date (or such other period stated in the Award Agreement); or (Y)
the close of the Option Period. If the services of a Participant are terminated
for Cause, his Option shall lapse and no longer be exercisable as of his
Termination Date, as determined by the Administrator. Notwithstanding the
foregoing, the Administrator may in its sole discretion (taking into account any
Code Section 409A considerations), accelerate the date for exercising all or any
part of an Option which was not otherwise exercisable on the Termination Date,
extend the period during which an Option may be exercised, modify the other
terms and conditions to exercise, or any combination of the foregoing.

 

(e) Notice of Disposition: If shares of Common Stock acquired upon exercise of
an Incentive Option are disposed of within two years following the date of grant
or one year following the transfer of such shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Corporation in writing of the date and terms of such disposition and provide
such other information regarding the disposition as the Administrator may
reasonably require.

 

(f) Limitation on Incentive Options: In no event shall there first become
exercisable by an Employee in any one calendar year Incentive Options granted by
the Corporation or any Parent or Subsidiary with respect to shares having an
aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000. To the extent that any Incentive Option is first
exercisable by a Participant in excess of such limitation, the excess shall be
considered a Nonqualified Option.

 

(g) Nontransferability: Incentive Options shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession or, in the Administrator’s discretion, as may otherwise be
permitted in accordance with Treas. Reg. Section 1.421-1(b)(2) or any successor
provision thereto. Nonqualified Options shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, except as may be permitted by the Administrator in a
manner consistent with the registration provisions of the Securities Act. An
Option shall be exercisable during the Participant’s lifetime only by him, by
his guardian or legal representative or by a transferee in a transfer permitted
by this Section 7(g). The designation of a beneficiary in accordance with the
Plan does not constitute a transfer.

 

 

 

 

8.Stock Appreciation Rights

 

(a) Grant of SARs: Subject to the limitations of the Plan, the Administrator may
in its discretion grant SARs to such eligible individuals, in such numbers, upon
such terms and at such times as the Administrator shall determine. SARs may be
granted to the holder of an Option (a “Related Option”) with respect to all or a
portion of the shares of Common Stock subject to the Related Option (a “Related
SAR”) or may be granted separately to an eligible individual (a “Freestanding
SAR”). The base price per share of an SAR shall be no less than 100% of the Fair
Market Value per share of the Common Stock on the date the SAR is granted.
Notwithstanding the foregoing, the Administrator may in its discretion authorize
the grant of substitute or assumed SARs of an acquired entity with a base price
per share not equal to at least 100% of the Fair Market Value of the stock on
the date of grant, if the terms of such substitution or assumption otherwise
comply, to the extent deemed applicable, with Code Section 409A and/or Code
Section 424(a).

 

(b) Related SARs: A Related SAR may be granted either concurrently with the
grant of the Related Option or (if the Related Option is a Nonqualified Option)
at any time thereafter prior to the complete exercise, termination, expiration
or cancellation of such Related Option. The base price of a Related SAR shall be
equal to the Option Price of the Related Option. Related SARs shall be
exercisable only at the time and to the extent that the Related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Administrator may provide in the Award Agreement), and in no event after
the complete termination or full exercise of the Related Option. Notwithstanding
the foregoing, a Related SAR that is related to an Incentive Option may be
exercised only to the extent that the Related Option is exercisable and only
when the Fair Market Value of the shares subject to the Related Option exceeds
the Option Price of the Related Option. Upon the exercise of a Related SAR
granted in connection with a Related Option, the Option shall be canceled to the
extent of the number of shares as to which the SAR is exercised, and upon the
exercise of a Related Option, the Related SAR shall be canceled to the extent of
the number of shares as to which the Related Option is exercised or surrendered.

 

(c) Freestanding SARs: An SAR may be granted without relationship to an Option
(as defined above, a “Freestanding SAR”) and, in such case, will be exercisable
upon such terms and subject to such conditions as may be determined by the
Administrator, subject to the terms of the Plan.

 

(d) Exercise of SARs:

 

(i) Subject to the terms of the Plan, SARs shall become vested and exercisable
in whole or in part upon such terms and conditions as may be established by the
Administrator. The period during which an SAR may be exercisable shall be
determined by the Administrator and shall not exceed 10 years from the date of
grant or, in the case of Related SARs, such shorter Option Period as may apply
to the Related Option. Any SAR or portion thereof not exercised before
expiration of the period established by the Administrator shall terminate.

 

(ii) SARs may be exercised by giving written notice to the Corporation in form
acceptable to the Administrator at such place and subject to such terms and
conditions as may be established by the Administrator or its designee. Unless
the Administrator determines otherwise, the date of exercise of an SAR shall
mean the date on which the Corporation shall have received proper notice from
the Participant of the exercise of such SAR.

 

(iii) Each Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise an SAR following termination of the
Participant’s employment or service with the Corporation. Such provisions shall
be determined in the discretion of the Administrator, need not be uniform among
all SARs issued pursuant to this Section 8, and may reflect distinctions based
on the reasons for termination of employment. Notwithstanding the foregoing,
unless the Administrator determines otherwise, no SAR may be exercised unless
the Participant is, at the time of exercise, an eligible Participant, as
described in Section 6, and has been a Participant continuously since the date
the SAR was granted, subject to the provisions of Sections 7(d)(iii), (iv) and
(v).

 

(e) Payment Upon Exercise: Subject to the limitations of the Plan, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from the
Corporation in an amount determined by multiplying (i) the difference between
the Fair Market Value of a share of Common Stock on the date of exercise of the
SAR over the base price of the SAR by (ii) the number of shares of Common Stock
with respect to which the SAR is being exercised. Notwithstanding the foregoing,
the Administrator in its discretion may limit in any manner the amount payable
with respect to an SAR. The consideration payable upon exercise of an SAR shall
be paid in cash, shares of Common Stock (valued at Fair Market Value on the date
of exercise of the SAR) or a combination of cash and shares of Common Stock, as
determined by the Administrator.

 

(f) Nontransferability: Unless the Administrator determines otherwise, (i) SARs
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, and (ii)
SARs may be exercised during the Participant’s lifetime only by him or by his
guardian or legal representative. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer.

 

 

 

 

9.Restricted Awards

 

(a) Grant of Restricted Awards: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Restricted Awards to such individuals
for such numbers of shares of Common Stock, upon such terms and at such times as
the Administrator shall determine. Such Restricted Awards may be in the form of
Restricted Stock Awards and/or Restricted Stock Units that are subject to
certain conditions, which conditions must be met in order for the Restricted
Award to vest and/or be earned (in whole or in part) and no longer subject to
forfeiture. Restricted Stock Awards shall be payable in shares of Common Stock.
Restricted Stock Units shall be payable in cash or shares of Common Stock, or
partly in cash and partly in shares of Common Stock, in accordance with the
terms of the Plan and the discretion of the Administrator. The Administrator
shall determine the nature, length and starting date of the period, if any,
during which a Restricted Award may be earned (the “Restriction Period”), and
shall determine the conditions which must be met in order for a Restricted Award
to be granted or to vest or be earned (in whole or in part), which conditions
may include, but are not limited to, payment of a stipulated purchase price,
attainment of performance objectives, continued service or employment for a
certain period of time (or a combination of attainment of performance objectives
and continued service), Retirement, Displacement, Disability, death, or any
combination of such conditions. Notwithstanding the foregoing, Restricted Awards
that vest based solely on continued service or the passage of time shall be
subject to a minimum Restriction Period of one year (except in the case of (i)
Restricted Awards assumed or substituted in connection with mergers,
acquisitions or other business transactions, (ii) Restricted Awards granted in
connection with the retention, recruitment or hiring of a Participant, and/or
(iii) Restricted Awards granted pursuant to any incentive compensation or bonus
program established by the Corporation). In the case of Restricted Awards based
upon performance criteria, or a combination of performance criteria and
continued service, the Administrator shall determine the Performance Measures
applicable to such Restricted Awards (subject to Section 1(ff) and, to the
extent applicable, Section 18(d)).

 

(b) Vesting of Restricted Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Restricted Awards have
vested and been earned and are payable and to establish and interpret the terms
and conditions of Restricted Awards. The Administrator may (taking into account
any Code Section 409A considerations) accelerate the date that any Restricted
Award granted to a Participant shall be deemed to be vested or earned in whole
or in part, without any obligation to accelerate such date with respect to other
Restricted Awards granted to any Participant.

 

(c) Forfeiture of Restricted Awards: Unless the Administrator determines
otherwise, if the employment or service of a Participant shall be terminated for
any reason (whether by the Corporation or the Participant and whether voluntary
or involuntary) and all or any part of a Restricted Award has not vested or been
earned pursuant to the terms of the Plan and the individual Award, such Award,
to the extent not then vested or earned, shall be forfeited immediately upon
such termination and the Participant shall have no further rights with respect
thereto.

 

(d) Dividend and Voting Rights; Share Certificates: Unless the Administrator
determines otherwise, (i) a Participant shall have voting rights and (except as
provided in Section 9(d)(iii) herein) other rights as a shareholder with respect
to shares subject to a Restricted Stock Award that has not yet vested; (ii) a
Participant shall not have any voting rights or (except as provided in Section
9(d)(iii) herein) other rights as a shareholder with respect to shares subject
to a Restricted Stock Unit that has not yet vested and been earned; and (iii)
notwithstanding Section 9(d)(i) and Section 9(d)(ii) herein, the Administrator
may determine that any dividends (whether cash or stock) subject to a Restricted
Award shall be subject to the same vesting or other restrictions that apply to
the shares subject to the Restricted Award. Unless the Administrator determines
otherwise, a certificate or certificates for shares of Common Stock subject to a
Restricted Stock Award (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with Applicable Laws) shall be issued in the
name of the Participant as soon as practicable after the Award has been granted;
provided, however, that, notwithstanding the foregoing, the Administrator shall
have the right to retain custody of certificates (or other written instruments)
evidencing the shares subject to a Restricted Stock Award and to require the
Participant to deliver to the Corporation a stock power (or similar instrument),
endorsed in blank, with respect to such Award, until such time as the Restricted
Stock Award vests (or is forfeited) and is no longer subject to a substantial
risk of forfeiture.

 

(e) Nontransferability: Unless the Administrator determines otherwise,
Restricted Awards that have not vested shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, and the recipient of a Restricted Award shall not sell,
transfer, assign, pledge or otherwise encumber shares subject to the Award until
the Restriction Period has expired and until all conditions to vesting have been
met. The designation of a beneficiary in accordance with the Plan does not
constitute a transfer.

 

 

 

 

10.Performance Awards

 

(a) Grant of Performance Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
individuals upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be in the form of
Performance Shares and/or Performance Units. An Award of a Performance Share is
a grant of a right to receive shares of Common Stock, the cash value thereof, or
a combination thereof (as determined in the Administrator’s discretion), which
is contingent upon the achievement of performance or other objectives during a
specified period and which has a value on the date of grant equal to the Fair
Market Value of a share of Common Stock. An Award of a Performance Unit is a
grant of a right to receive shares of Common Stock, a designated dollar value
amount of Common Stock or a combination thereof (as determined in the
Administrator’s discretion) which is contingent upon the achievement of
performance or other objectives during a specified period, and which has an
initial value determined in a dollar amount established by the Administrator at
the time of grant. Subject to Section 5(b), the Administrator shall have
complete discretion in determining the number of Performance Units and/or
Performance Shares granted to any Participant. The Administrator shall determine
the nature, length and starting date of the period during which a Performance
Award may be earned (the “Performance Period”), and shall determine the
conditions which must be met in order for a Performance Award to be granted or
to vest or be earned (in whole or in part), which conditions may include but are
not limited to specified performance objectives, continued service or employment
for a certain period of time, or a combination of such conditions. The
Administrator shall determine the Performance Measures to be used in valuing
Performance Awards (subject to Section 1(ff) and, to the extent applicable,
Section 18(d)).

 

(b) Earning of Performance Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Performance Awards have
been earned and are payable and to interpret the terms and conditions of
Performance Awards and the provisions of Section 10. The Administrator, in its
sole and absolute discretion, may (taking into account any Code Section 409A
considerations) accelerate the date that any Performance Award granted to a
Participant shall be deemed to be earned in whole or in part, without any
obligation to accelerate such date with respect to other Awards granted to any
Participant.

 

(c) Form of Payment: Payment of the amount to which a Participant shall be
entitled upon earning a Performance Award shall be made in cash, shares of
Common Stock, or a combination of cash and shares of Common Stock, as determined
by the Administrator in its discretion. Payment may be made in a lump sum or
upon such terms as may be established by the Administrator (taking into account
any Code Section 409A considerations).

 

(d) Forfeiture of Performance Awards: Unless the Administrator determines
otherwise (taking into account any Code Section 409A considerations), if the
employment or service of a Participant shall terminate for any reason (whether
by the Corporation or by the Participant and whether voluntary or involuntary)
and the Participant has not earned all or part of a Performance Award pursuant
to the terms of the Plan and individual Award, such Award, to the extent not
then earned, shall be forfeited immediately upon such termination and the
Participant shall have no further rights with respect thereto.

 

(e) Nontransferability: Unless the Administrator determines otherwise,
Performance Awards that have not been earned shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, and the recipient of a Performance Award shall
not sell, transfer, assign, pledge or otherwise encumber any shares subject to
the Award until the Performance Period has expired and until the conditions to
earning the Award have been met. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer.

 

11.Phantom Stock Awards

 

(a) Grant of Phantom Stock Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Phantom Stock Awards to such eligible
individuals, in such numbers, upon such terms and at such times as the
Administrator shall determine. A Phantom Stock Award is an Award to a
Participant of a number of hypothetical share units with respect to shares of
Common Stock, with a value per unit based on the Fair Market Value of a share of
Common Stock.

 

(b) Vesting of Phantom Stock Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Phantom Stock
Awards have vested and are payable and to interpret the terms and conditions of
Phantom Stock Awards.

 

 

 

 

(c) Forfeiture of Phantom Stock Awards: Unless the Administrator determines
otherwise (taking into account any Code Section 409A considerations), if the
employment or service of a Participant shall be terminated for any reason
(whether by the Corporation or the Participant and whether voluntary or
involuntary) and all or any part of a Phantom Stock Award has not vested and
become payable pursuant to the terms of the Plan and the individual Award, such
Award, to the extent not then vested, shall be forfeited immediately upon such
termination and the Participant shall have no further rights with respect
thereto.

 

(d) Payment of Phantom Stock Awards: Upon vesting of all or a part of a Phantom
Stock Award and satisfaction of such other terms and conditions as may be
established by the Administrator, the Participant shall be entitled to a payment
of an amount equal to the Fair Market Value of one share of Common Stock with
respect to each such Phantom Stock unit which has vested and is payable. Payment
may be made, in the discretion of the Administrator, in cash or in shares of
Common Stock valued at their Fair Market Value on the applicable vesting date or
dates (or other date or dates determined by the Administrator), or in a
combination thereof. The Administrator may, however, establish a limitation on
the amount payable in respect of each share of Phantom Stock. Payment may be
made in a lump sum or upon such terms as may be established by the Administrator
(taking into account any Code Section 409A considerations).

 

(e) Nontransferability: Unless the Administrator determines otherwise, (i)
Phantom Stock Awards that have not vested shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, (ii) Phantom Stock Awards may be exercised during the
Participant’s lifetime only by him or by his guardian or legal representative,
and (iii) shares of Common Stock (if any) subject to a Phantom Stock Award may
not be sold, transferred, assigned, pledged or otherwise encumbered until the
Phantom Stock Award has vested and all other conditions established by the
Administrator have been met. The designation of a beneficiary in accordance with
the Plan does not constitute a transfer.

 

12.Dividends and Dividend Equivalents

 

The Administrator may in its discretion provide that Awards (other than Options
and SARs) granted under the Plan earn dividends or dividend equivalents. Such
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account. Any crediting of dividends or dividend equivalents may be
subject to such restrictions and conditions as the Administrator may establish.
Notwithstanding the other provisions herein, any dividends or dividend
equivalent rights related to an Award shall be structured in a manner so as to
avoid causing the Award and related dividends or dividend equivalent rights to
be subject to Code Section 409A or shall otherwise be structured so that the
Award and dividends or dividend equivalents are in compliance with Code Section
409A.

 

13.No Right or Obligation of Continued Employment or Service

 

Neither the Plan, the grant of an Award nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employment or
service of the Corporation or an Affiliate as an Employee, Director or
Independent Contractor or to interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant’s employment or service
at any time. Except as otherwise provided in the Plan, an Award Agreement or as
may be determined by the Administrator, all rights of a Participant with respect
to an Award shall terminate upon the termination of the Participant’s employment
or service.

 

14.Amendment and Termination of the Plan and Awards

 

(a) Amendment and Termination of Plan: The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided, that (i)
approval of an amendment to the Plan by the shareholders of the Corporation
shall be required to the extent, if any, that shareholder approval of such
amendment is required by Applicable Laws; and (ii) except for adjustments made
pursuant to Section 5(d), the Option Price for any outstanding Option or base
price of any outstanding SAR may not be decreased after the date of grant, nor
may any outstanding Option or SAR be surrendered to the Corporation as
consideration for the grant of a new Option or SAR with a lower Option Price or
base price than the original Option or SAR, as the case may be, without
shareholder approval of any such action.

 

(b) Amendment and Termination of Awards: The Administrator may amend, alter,
suspend and/or terminate any Award granted under the Plan, prospectively or
retroactively, but such amendment, alteration, suspension or termination of an
Award shall not (except as otherwise provided in Section 14(c) and/or Section
14(d) herein), without the consent of the recipient of an outstanding Award,
materially adversely affect the rights of the recipient with respect to the
Award.

 

 

 

 

(c) Unilateral Authority of Administrator to Modify Plan and Awards:
Notwithstanding Section 14(a) and/or Section 14(b) herein, the following
provisions shall apply:

 

(i) The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent and without shareholder approval, unless such
shareholder approval is required by Applicable Laws) to the extent necessary to
comply with Applicable Laws or changes to Applicable Laws (including but not
limited to Code Section 409A, Code Section 422 and federal securities laws).

 

(ii) The Administrator shall have unilateral authority to make adjustments to
the terms and conditions of Awards in recognition of unusual or nonrecurring
events affecting the Corporation or any Affiliate, or the financial statements
of the Corporation or any Affiliate, or of changes in accounting principles, if
the Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles.

 

(d) Cash Settlement: Notwithstanding any provision of the Plan, an Award or an
Award Agreement to the contrary, the Administrator has the unilateral authority
to cause any Award (or portion thereof) granted under the Plan to be canceled in
consideration of an alternative award or cash payment of an equivalent cash
value, as determined by the Administrator in its sole discretion, made to the
holder of such canceled Award; provided, however, that the grant of an
alternative award or cash payment pursuant to this Section 14(d) shall not be
permitted without shareholder approval if such action would constitute a
re-pricing under Section 14(a)(ii) herein.

 

15.Restrictions on Awards and Shares

 

The Corporation may impose such restrictions on Awards, shares of Common Stock
and any other benefits underlying Awards hereunder as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities. Notwithstanding
any other Plan or Award Agreement provision to the contrary, the Corporation
shall not be obligated to issue, deliver or transfer shares of Common Stock
under the Plan, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all Applicable Laws (including but not limited to the requirements of the
Securities Act). The Corporation will be under no obligation to register shares
of Common Stock or other securities with the Securities and Exchange Commission
or to effect compliance with the exemption, registration, qualification or
listing requirements of any state or foreign securities laws, stock exchange or
similar organization, and the Corporation will have no liability for any
inability or failure to do so. The Corporation may cause a restrictive legend or
legends to be placed on any certificate issued pursuant to an Award hereunder in
such form as may be prescribed from time to time by Applicable Laws or as may be
advised by legal counsel. Further, the Administrator may suspend the right to
exercise an Option or SAR or delay the right to receive shares of Common Stock
(or other benefits) upon settlement of an Award at any time when the
Administrator determines that allowing issuance of Common Stock (or distribution
of other benefits) would violate any federal or state securities laws, and the
Administrator may provide in its discretion that any time periods to exercise
the Option or SAR or receive (or dispose of) shares of Common Stock (or other
benefits) subject to an Award are tolled during a period of suspension.

 

16.Change of Control

 

The Administrator shall (taking into account any Code Section 409A
considerations) have sole discretion to determine at any time the effect, if
any, on an Award, including but not limited to the vesting, earning and/or
exercisability of an Award, in the event of a Change of Control. Without
limiting the effect of the foregoing, in the event of a Change of Control, the
Administrator’s discretion shall include, but shall not be limited to, the
discretion to determine that an Award shall vest, be earned or become
exercisable in whole or in part (and discretion to determine that exercise of an
Award must occur, if at all, within time period(s) specified by the
Administrator, after which time period(s) the Award shall, unless the
Administrator determines otherwise, terminate), shall be assumed or substituted
for another award, shall be cancelled without the payment of consideration,
shall be cancelled in exchange for a cash payment or other consideration, and/or
that other actions (or no action) shall be taken with respect to the Award. The
Administrator also has discretion to determine that acceleration or any other
effect of a Change of Control on an Award shall be subject to both the
occurrence of a Change of Control event and termination of employment or service
of the Participant. Any such determination of the Administrator may be, but
shall not be required to be, stated in an individual Award Agreement.

 

 

 

17.Compliance with Code Section 409A

 

(a) General: Notwithstanding any other provision in the Plan or an Award to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Award granted under the Plan, it is the general intention of the
Corporation that the Plan and all such Awards shall, to the extent practicable,
comply with (or be exempt from) Code Section 409A, and the Plan and any such
Award shall, to the extent practicable, be construed in accordance therewith.
Deferrals of shares or any other benefits distributable pursuant to an Award
otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply shall not be permitted unless such deferrals are in
compliance with (or exempt from) Code Section 409A. Without in any way limiting
the effect of the foregoing, (i) in the event that exemption from or compliance
with Code Section 409A requires that any special terms, provisions or conditions
be included in the Plan or any Award, then such terms, provisions and conditions
shall, to the extent practicable, be deemed to be made a part of the Plan or
Award, as applicable; and (ii) terms used in the Plan or an Award Agreement
shall be construed in accordance with Code Section 409A if and to the extent
required. Further, in the event that the Plan or any Award shall be deemed not
to comply with Code Section 409A, then neither the Corporation, the
Administrator nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.

 

(b) Specific Terms Applicable to Awards Subject to Code Section 409A: Without
limiting the effect of Section 17(a), above, and notwithstanding any other
provision in the Plan to the contrary, the following provisions shall, to the
extent required under Code Section 409A, apply with respect to Awards deemed to
involve the deferral of compensation under Code Section 409A:

 

(i) Distributions: Distributions may be made with respect to Awards subject to
Code Section 409A not earlier than upon the occurrence of one or more of the
following events: (A) separation from service; (B) disability; (C) death; (D) a
specified time or pursuant to a fixed schedule; (E) a change in the ownership or
effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation; or (F) the occurrence of an
unforeseeable emergency. Each of the preceding distribution events shall be
defined and interpreted in accordance with Code Section 409A.

 

(ii) Specified Employees: With respect to Participants who are “specified
employees” (as defined in Code Section 409A), a distribution due to separation
from service may not be made before the date that is six months after the date
of separation from service (or, if earlier, the date of death of the
Participant), except as may be otherwise permitted pursuant to Code Section
409A. The aggregate amount of payments the Participant would have received but
for the application of this section shall be paid during the seventh month
following separation from service; all remaining payments shall be made in their
ordinary course or as may be otherwise permitted under Code Section 409A.

 

(iii) No Acceleration: Acceleration of the time or schedule of any payment under
the Plan that is subject to Code Section 409A (or that would become subject to
Code Section 409A as a result of such acceleration) is prohibited, except that,
to the extent permitted by the Administrator, acceleration of the time and/or
form of a payment (including but not limited to de minimis payments), where such
accelerations do not violate Code Section 409A, may be allowed.

 

(iv) Short-Term Deferrals: If and to the extent deemed necessary to comply with
short-term deferral exemption under Code Section 409A, shares of Common Stock,
cash payments or other benefits subject to an Award shall, upon vesting and/or
earning of the Award, be issued and distributed to the Participant (or his
beneficiary) no later than the later of (a) the 15th day of the third month
following the end of the Participant’s first taxable year in which the amount is
no longer subject to a substantial risk of forfeiture, or (b) the 15th day of
the third month following the end of the Company’s first taxable year in which
the amount is no longer subject to a substantial risk of forfeiture, or shall
otherwise be made in accordance with Code Section 409A.

 

(v) Deferral Elections:

 

(A) In the sole discretion of the Administrator, a Participant may be permitted
to make an election as to the time or form of any distribution from an Award,
provided that, except as specified in (B), (C) and (D) below, such election is
made and becomes irrevocable not later than the close of the taxable year
preceding the taxable year in which the services for which the Award is granted
are to be performed, or at such other time or times as may be permitted under
Code Section 409A. Notwithstanding the foregoing, a Participant may cancel a
deferral election upon (X) a hardship distribution pursuant to Code Section
401(k), or (Y) upon application for a distribution under section 17(b)(i)(F)
(unforeseeable emergency).

 

 

 

 

(B) In the case of the first year in which the Participant becomes eligible to
participate in the Plan, the election described in (A) may be made with respect
to services to be performed after the election within 30 days after the date the
Participant becomes eligible to participate in the Plan.

 

(C) In the case of any performance-based compensation (as that term is defined
in Code Section 409A), where such compensation is based on services performed
over a period of at least 12 months, the election described in (A) may be made
no later than six months before the end of the period.

 

(D) In the case of any Award subject to a substantial risk of forfeiture (as
defined in Code Section 409A), the election described in (A) may be made within
30 days of the date the Participant first obtains a legally binding right to the
Award, provided that the Award requires the Participant to perform at least 12
months of service after such election is made.

 

(vi) Changes to Elections: To the extent that the Administrator, in its sole
discretion, permits a subsequent election to delay a payment or change the form
of payment that has been specified under (A), (B), (C) or (D) above, the
following provisions shall apply:

 

(A) Such election may not take effect until 12 months after the date on which
the election is made;

 

(B) Where the payment is to be made for reasons other than death, disability or
unforeseeable emergency, as those terms are defined in Section 17(b)(i), above,
the first payment with respect to which such election is made must be deferred
for a period of not less than five years from the date such payment would
otherwise have been made; and

 

(C) Any election related to a payment based upon a specified term or pursuant to
a fixed schedule, as such terms are defined in Section 17(b)(i), above, may not
be made less than 12 months prior to the date of the first scheduled payment
hereunder.

 

Notwithstanding anything else in this Section 17(b)(vi) to the contrary and
consistent with Code Section 409A, the Administrator may elect, or may allow the
Participant to elect, on or before December 31, 2008, the time or form of
payment of amounts subject to Code Section 409A, provided that any such election
occurring in 2008 shall apply only to amounts that are not otherwise payable in
2008 and does not cause an amount to be paid in 2008 that would not otherwise be
payable in that year.

 

(vii) Termination of Awards Subject to Code Section 409A. As permitted by the
Administrator in its sole discretion, and in accordance with Code Section 409A,
the Corporation may terminate an Award that is subject to Code Section 409A and
distribute benefits to Participants.

 

18.General Provisions

 

(a) Shareholder Rights: Except as otherwise determined by the Administrator (and
subject to the provisions of Section 9(d) regarding Restricted Awards), a
Participant and his legal representatives, legatees or distributees shall not be
deemed to be the holder of any shares of Common Stock subject to an Award and
shall not have any rights of a shareholder unless and until certificates for
such shares have been issued and delivered to him or them under the Plan (or, in
the case of uncertificated shares, other written notice of ownership in
accordance with Applicable Laws shall have been provided). A certificate or
certificates for shares of Common Stock acquired upon exercise of an Option or
SAR shall be promptly issued in the name of the Participant or his beneficiary
and distributed to the Participant or his beneficiary (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Laws shall be provided) as soon as practicable following receipt of
notice of exercise and, with respect to Options, payment of the Option Price
(except as may otherwise be determined by the Corporation in the event of
payment of the Option Price pursuant to Section 7(d)(ii)(C)). Except as
otherwise provided in Section 9(d) regarding Restricted Awards, a certificate
for any shares of Common Stock issuable pursuant to a Restricted Award,
Performance Award or Phantom Stock Award shall be promptly issued in the name of
the Participant or his beneficiary and distributed to the Participant or his
beneficiary (or, in the case of uncertificated shares, other written notice of
ownership in accordance with Applicable Laws shall be provided) after the Award
(or portion thereof) has vested or been earned.

 

(b) Withholding: The Corporation shall withhold all required local, state,
federal, foreign and other taxes and any other amount required to be withheld by
any governmental authority or law from any amount payable in cash with respect
to an Award. Prior to the delivery or transfer of any certificate for shares or
any other benefit conferred under the Plan, the Corporation shall require any
recipient of an Award to pay to the Corporation in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by the Corporation to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to such
an Award, by electing (the “election”) to have the Corporation withhold shares
of Common Stock from the shares to which the recipient is entitled. The number
of shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.

 

 

 

 

(c) Section 16(b) Compliance: To the extent that any Participants in the Plan
are subject to Section 16(b) of the Exchange Act, it is the general intention of
the Corporation that transactions under the Plan shall comply with Rule 16b-3
under the Exchange Act and that the Plan shall be construed in favor of such
Plan transactions meeting the requirements of Rule 16b-3 or any successor rules
thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.

 

(d) Code Section 162(m) Performance-Based Compensation. To the extent to which
Code Section 162(m) is applicable, the Corporation intends that compensation
paid under the Plan to Covered Employees will, to the extent practicable,
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m), unless otherwise determined by the Administrator. Accordingly,
Awards granted to Covered Employees which are intended to qualify for the
performance-based exception under Code Section 162(m) shall be deemed to include
any such additional terms, conditions, limitations and provisions as are
necessary to comply with the performance-based compensation exemption of Code
Section 162(m), unless the Administrator, in its discretion, determines
otherwise.

 

(e) Unfunded Plan; No Effect on Other Plans:

 

(i) The Plan shall be unfunded, and the Corporation shall not be required to
create a trust or segregate any assets that may at any time be represented by
Awards under the Plan. The Plan shall not establish any fiduciary relationship
between the Corporation and any Participant or other person. Neither a
Participant nor any other person shall, by reason of the Plan, acquire any right
in or title to any assets, funds or property of the Corporation or any
Affiliate, including, without limitation, any specific funds, assets or other
property which the Corporation or any Affiliate, in their discretion, may set
aside in anticipation of a liability under the Plan. A Participant shall have
only a contractual right to the Common Stock or other amounts, if any, payable
under the Plan, unsecured by any assets of the Corporation or any Affiliate.
Nothing contained in the Plan shall constitute a guarantee that the assets of
such entities shall be sufficient to pay any benefits to any person.

 

(ii) The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan or as may be determined by the Administrator.

 

(iii) The adoption of the Plan shall not affect any other stock incentive or
other compensation plans in effect for the Corporation or any Affiliate, nor
shall the Plan preclude the Corporation from establishing any other forms of
stock incentive or other compensation for employees or service providers of the
Corporation or any Affiliate.

 

(f) Governing Law: The Plan shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the conflict of
laws provisions of any state, and in accordance with applicable federal laws of
the United States.

 

(g) Beneficiary Designation: The Administrator may permit a Participant to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of Awards (if any) to which the Participant is
otherwise entitled in the event of death. In the absence of such designation by
a Participant, and in the event of the Participant’s death, the estate of the
Participant shall be treated as beneficiary for purposes of the Plan, unless the
Administrator determines otherwise. The Administrator shall have discretion to
approve and interpret the form or forms of such beneficiary designation. A
beneficiary, legal guardian, legal representative or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant, except to the extent that
the Plan and/or Award Agreement provide otherwise, and to any additional
restrictions deemed necessary or appropriate by the Administrator.

 

(h) Gender and Number: Except where otherwise indicated by the context, words in
any gender shall include any other gender, words in the singular shall include
the plural and words in the plural shall include the singular.

 

 

 

 

(i) Severability: If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

(j) Rules of Construction: Headings are given to the sections of this Plan
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law unless the Administrator
determines otherwise.

 

(k) Successors and Assigns: The Plan shall be binding upon the Corporation, its
successors and assigns, and Participants, their executors, administrators and
permitted transferees and beneficiaries.

 

(l) Right of Offset: Notwithstanding any other provision of the Plan or an Award
Agreement (and taking into account any Code Section 409A considerations), the
Corporation may at any time reduce the amount of any distribution or benefit
otherwise payable to or on behalf of a Participant by the amount of any
obligation of the Participant to the Corporation or an Affiliate that is or
becomes due and payable (including but in no way limited to any obligation that
may arise under Section 304 of the Sarbanes-Oxley Act of 2002).

 

(m) Effect of Changes in Duties and/or Status: Notwithstanding the other
provisions of the Plan or an Award Agreement, the Administrator has discretion
to determine at the time of grant of an Award or at any time thereafter, the
effect, if any, on Awards (including but not limited to the vesting and/or
exercisability of Awards) granted to a Participant in the event of (i) a change
in the Participant’s duties and/or responsibilities, or (ii) a change in the
Participant’s status as an Employee, Director or Independent Contractor,
including but not limited to a change from full-time to part-time, or vice
versa, or (iii) other similar changes in the nature or scope of the
Participant’s employment or service. In addition, unless otherwise determined by
the Administrator in its discretion, for purposes of the Plan, a Participant
shall be considered to have terminated employment or service and to have ceased
to be an Employee or Independent Contractor, as the case may be, if his employer
(or the party for whom the Participant is providing services, in the case of an
Independent Contractor) was an Affiliate at the time of grant and such employer
or other party ceases to be an Affiliate, even if he continues to be employed by
or provide services to such employer or party.

 

(n) Fractional Shares: Except as otherwise provided in an Award Agreement or
determined by the Administrator, (i) the total number of shares issuable
pursuant to the exercise, vesting or earning of an Award shall be rounded down
to the nearest whole share, and (ii) no fractional shares shall be issued. The
Administrator may, in its discretion, determine that a fractional share shall be
settled in cash.

 

(o) Shareholder Approval: The Plan is subject to approval by the shareholders of
the Corporation, which approval must occur, if at all, within 12 months of the
Effective Date of the Plan. Awards granted prior to such shareholder approval
shall be conditioned upon and shall be effective only upon approval of the Plan
by such shareholders on or before such date.

 

(p) Uncertificated Stock: Notwithstanding anything in the Plan to the contrary,
to the extent the Plan provides for the issuance of stock certificates to
reflect the issuance of shares of Common Stock, the issuance may, in the
Corporation’s discretion, be effected on a non-certificated basis, to the extent
not prohibited by the Corporation’s articles of incorporation or bylaws or by
Applicable Law (including but not limited to applicable state corporate law and
the applicable rules of any stock exchange on which the Common Stock is traded).

 

(q) Income and Other Taxes: Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards (including any taxes arising under Code Section 409A), and the
Corporation shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all of such taxes.

 

 

 